439 So. 2d 432 (1983)
STATE of Louisiana
v.
Steven HUNTSBERRY.
No. 82-KA-1722.
Supreme Court of Louisiana.
October 17, 1983.
*433 William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., J. Nathan Stansbury, Dist. Atty., Louis G. Garrott, Asst. Dist. Atty., for plaintiff-appellee.
David Clarke, Lafayette, for defendant-appellant.
PER CURIAM[*].
Defendant Steven Huntsberry was charged by bill of information with the crime of armed robbery, in violation of La. R.S. 14:64. On November 19, 1980, he was tried by a twelve person jury and found guilty as charged. He was thereafter sentenced to fifty years at hard labor without benefit of parole, probation or suspension of sentence.
On appeal originally, this Court affirmed his conviction, but upon finding that the trial judge failed to comply with the sentencing guidelines of La.C.Cr.P. art. 894.1, vacated the sentence and remanded the case to the district court for resentencing in accordance with law. State v. Huntsberry, 409 So. 2d 555 (La.1982).
On May 17, 1982, the trial judge again imposed a sentence of fifty years' imprisonment at hard labor without benefit of parole, probation or suspension of sentence. Defendant again appeals, arguing that the sentence is still inadequately reasoned under La.C.Cr.P. art. 894.1 and that it is excessive. We find no merit in either of these arguments.

Decree
Accordingly, we affirm defendant's sentence.
SENTENCE AFFIRMED.
NOTES
[*]  Julian Bailes, Justice ad hoc sitting for Associate Justice Walter F. Marcus, Jr.